Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 8, fig. 4 of Bogus teaches a drive circuit of a semiconductor device comprising: a control section [104] that generates a control signal in accordance with an input signal [IN]; a first level shift section [106] that raises a level of the control signal from the control section; a high side drive section [108] that controls the semiconductor device based on the control signal of which the level has been raised by the first level shift section, wherein the high side drive section has an error detection section [422] that outputs an error detection signal when the semiconductor device is in an error status, and maintains the output of the error detection signal until a release signal is input. The prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, a second level shift section that lowers a level of a signal from the high side drive section for input to the control section; the control section has an error handling section that outputs the release signal to the high side drive section via the first level shift section when the error detection signal is input via the second level shift section, and the error detection section stops the output of the error detection signal when the release signal is input.
Regarding claims 2-7, these claims are allowed since they depend on claims above.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIBIN CHEN whose telephone number is (571)270-5768.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SIBIN CHEN/Primary Examiner, Art Unit 2896